FILED
                            NOT FOR PUBLICATION
                                                                               FEB 4 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SOCORRO ALONSO HERMOSILLO,                       No. 19-70599
AKA Socorro Hermosillo-Adame,
                                                 Agency No. A087-183-625
              Petitioner,

 v.                                              MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 1, 2021**
                                 Phoenix, Arizona

Before: W. FLETCHER, MILLER, and HUNSAKER, Circuit Judges.

      Socorro Alonso Hermosillo is a citizen of Mexico and a lawful permanent

resident of the United States. The Department of Homeland Security (“DHS”)

charged Hermosillo as removable pursuant to 8 U.S.C. § 1227(a)(2)(E)(i) in

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
connection with his misdemeanor domestic violence conviction. He appeals from

a Board of Immigration Appeals (“BIA”) decision discretionarily denying his

application for cancellation of removal under 8 U.S.C. § 1229b(a). We “lack[]

jurisdiction to review the merits of a discretionary decision to deny cancellation of

removal,” Szonyi v. Barr, 942 F.3d 874, 896 (9th Cir. 2019), but may consider

constitutional questions and questions of law raised in connection with petitions for

review. 8 U.S.C. § 1252(a)(2)(B), (D).

          Hermosillo first argues that his due process rights were violated because in

argument before the Immigration Judge (“IJ”) the DHS attorney quoted what

appeared to be scripture to suggest that Hermosillo’s religion condoned violence.1

See Dent v. Holder, 627 F.3d 365, 373 (9th Cir. 2010). Although use of the

quotation was inappropriate, we conclude there was no prejudice because nothing

in the record indicates that the IJ relied on the quotation in rendering his decision.

Id. (internal quotation marks omitted) (demonstrating prejudice requires showing

“that the outcome of the proceeding may have been affected by the alleged

violation”). Hermosillo’s alternative argument—that under Sanchez v. Sessions,

904 F.3d 643 (9th Cir. 2018), he need not demonstrate prejudice—was not raised



      1
        We note that the quote is actually from PULP FICTION (Miramax 1994), and
not the Bible.
                                           2
in his opening brief and was therefore waived. Singh v. Ashcroft, 361 F.3d 1152,

1157 n.3 (9th Cir. 2004) (“Issues not raised in an appellant’s opening brief are

typically deemed waived.”).

      Second, Hermosillo argues that the IJ erroneously applied the more stringent

standard for cancellation of removal for non-lawful permanent residents under 8

U.S.C. § 1229b(b)(1), instead of the standard for lawful permanent residents set

out in 8 U.S.C. § 1229b(a). He also alleges that the BIA failed to address this

claim on appeal. Neither argument has merit. A review of the proceedings and the

IJ’s opinion demonstrates that the IJ explicitly applied the correct standard under 8

U.S.C. § 1229b(a), and merely attached to Hermosillo’s file a form addendum

stating the incorrect standard. The BIA expressly addressed this claim on appeal

and concluded there was no error.

      Third, Hermosillo argues that the BIA erred by assigning his appeal to a

single-member rather than a three-member panel. The BIA appropriately assigned

the appeal to a single-member panel. The relevant regulation permits, but does not

require, review by a three-member panel when certain factors are present. See 8

C.F.R. § 1003.1(e)(6) (emphasis added) (“[c]ases may only be assigned for review

by a three-member panel if the case presents one of these circumstances. . .”).

      Finally, Hermosillo argues that the IJ failed to consider or weigh


                                          3
appropriately a number of factors relevant to cancellation of removal. But the

agency considered the relevant factors, including the hardship to Hermosillo and

his family, and we otherwise lack jurisdiction to review its discretionary decision

to deny cancellation of removal. Szonyi, 942 F.3d at 896–97. Accordingly, we

dismiss this part of Hermosillo’s petition for review.

      The petition is DENIED in part and DISMISSED in part.




                                          4